In related proceedings pursuant to Real Property Tax Law article 7 to review real property tax assessments for the years 2002, 2003, and 2004, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Dickerson, J.), entered April 26, 2006, as, after a nonjury trial, denied that branch of the petition which was to reinstate the prior tax assessment in the sum of $88,000 on the ground that the Assessor of the Town of Ossining used a selective and discriminatory methodology.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
*852The Supreme Court properly found that the Assessor of the Town of Ossining did not engage in selective or discriminatory reassessment with respect to the petitioners’ real property (see Nash v Assessor of Town of Southampton, 168 AD2d 102, 109 [1991]; cf. Matter of Stern v Assessor of City of Rye, 268 AD2d 482 [2000]; Matter of DeLeonardis v Assessor of City of Mount Vernon, 226 AD2d 530 [1996]).
The petitioners’ remaining contentions are without merit. Rivera, J.P., Goldstein, Skelos and Balkin, JJ., concur. (See 11 Misc 3d 1086(A), 2006 NY Slip Op 50719(G) (2006).]